DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn.

The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 1/24/22.  In particular, claim 1 has been amended to recite primary polymerization (thus broadening the claim).    

The newly introduced limitations and/or the new claims were not present at the time of the preceding action. For this reason, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
Claims 1-4, 6-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0034467 (herein Nagasaka) in view of KR 2007-0024770 (herein Soo).
As to claims 1-2 and 6-7, Nagasaka discloses a method for preparing a graft copolymer (see generally paragraphs 65 through 94).   The method comprising:
Preparing a solution comprising a copolymer comprising ethylene propylene (alkene based monomers) diene (dicyclopentadiene or ethylidene norbornene, see paragraph 47) copolymer rubber (EPDM, see paragraph 45-49), a vinyl aromatic monomer (styrene, see paragraph 52), a vinyl cyanide monomer (acrylonitrile, see paragraph 53) and a reaction solvent (paragraph 89-90).  The reaction is performed between 80 and 140 oC (exemplified at 100 oC).  See paragraph 93.  The diene monomer is present in the copolymer in an amount of 0 to 10 mass% (wt%, exemplified at 5 wt%).  See paragraph 47.  See example in paragraph 205, wherein ethylene propylene dicyclopentadiene (5 wt% diene) is grafted with styrene and acrylonitrile in toluene (solvent) and polymerized at 100 oC.  
Nagasaka is silent on the particle size of the rubber of the graft copolymer (referred to as A2 in Nagasaka).  It is noted that a particle size of 0.05 to 3.000 µm (50 to 3000 nm) is taught for a rubber in Nagasaka, however this is with respect to a different copolymer Y2.
Soo teaches similar methods.  See examples.  Soo teaches that the rubber should have a particle diameter of 0.5 to 15 μm.  See page 3.  Teaching that amounts too low creates reduced matting effect (related to gloss) and that amounts too high yields reduced impact strength.  Note that these are the same properties observed in the instant application.  
Therefore, it would have been obvious to one of ordinary skill in the art to have modified Nagasaka with the appropriate particle size, including amounts within the 
As to claims 3-4, Nagasaka discloses that the graft ratio (calculated similarly to the degree of grafting in the specification of the instant application, see paragraph 95 of Nagasaka) is between 10 and 150 %, teaching that amounts too high causes decreased elasticity and impact, while amounts too low yields poor strength and impact.  See paragraph 95.  Therefore, it would have been obvious to select the appropriate amount, including amounts within the claimed range because one would want to optimize the properties as elucidated above.  Further, the examples show a grafting ratio of 60%.  See paragraph 205.  
As to claim 8, the Mooney viscosity is taught as between 15 and 45 (paragraph 48) and exemplified (paragraph 205) as 33.  
As to claim 9, Nagasaka teaches that the weight average molecular weight of the ungrafted styrene is taught as 50,000 to 300,000 (see paragraph 158).  Further, Soo teaches that the copolymer has a weight average molecular weight of 50,000 to 500,000.  See first paragraph on page 4.  Therefore, the skilled artisan would have been motivated to utilize molecular weights, including amounts within the claimed range because one would want to utilize amounts taught as suitable in the art.
As to claim 10, the amount of rubber is taught as 5 to 80 %mass (wt%) with respect to the rubber and monomer.  See paragraph 80.  The styrene (aromatic vinyl monomer) is taught as 70 to 100% and the acrylonitrile (vinyl cyan) is taught as 0 to 30 mass% with respect to the total monomer amount.  In the examples, this is shown as 30 parts rubber, 45 parts styrene, 25 parts acrylonitrile and 140 parts toluene (paragraph 
As to claims 11-12, Nagasaka teaches that the composition comprises an initiator and a chain transfer agent (molecular weight controlling agent, exemplified as dodecyl mercaptan, which is an exemplified control agent on the instant invention).  See paragraph 89.  Further, see example in paragraph 205 teaching about 0.2 (deduced via normalizing 0.45 to 100 parts) tert-butyl peroxy isopropyl monocarbonate (initiator)and  about 0.2 (deduced via normalizing 0.5 to 100 parts) parts tert-dodecyl mercaptan (control agent).  Also see page 3 of Soo teaching 0.01 to 0.1 parts molecular weight 
As to claim 13, Nagasaka discloses that the temperature is raised to 120 oC in the examples, however teaches that the temperature can be up to 140 oC in paragraph 130.  Further, Soo teaches a primary polymerization at 90 to 130 and a secondary polymerization at 130 to 160oC. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims considering that the amounts are taught as suitable. 
As to claim 15, Nagasaka is silent on the claimed gloss.   However, Nagasaka teaches that the compositions are for automobiles.  See abstract, paragraph 1 and paragraph 123-128.  
Soo teaches that low gloss is necessary to diffuse reflection of sunlight in automobiles.  See page 1.  Low gloss is exemplified as e.g. 21%.  See example 2.
Therefore, it would have been obvious at the time of the invention to have modified the gloss to within the claimed range as to modify for the appropriate end use such as in automobiles to diffuse reflection of sunlight.  See page 1 of Soo.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0034467 (herein Nagasaka) in view of KR 2007-0024770 (herein Soo) and US 6,333,381 (herein Asada) and US 2010/0331475 (herein Hong).
The discussion with respect to Soo and Nagasaka set-forth above is incorporated herein by reference.
As to claims 5 and 14, Nagasaka is silent on the stirring speed of the reaction being within the claimed invention.
Asada teaches similar methods of preparing graft copolymers including acrylonitrile butadiene styrene (ABS) and acrylonitrile EPDM styrene (AES).  See col. 4, lines 50-60.Asada shows that the graft polymerization is performed at 85 rpm.  See examples.  Hong teaches similar methods of preparing graft copolymers including acrylonitrile butadiene styrene (ABS) and acrylonitrile EPDM styrene (AES).  See paragraph 67.  Asada shows that the graft polymerization is performed at 70 rpm.  See examples. 
Therefore, it would have been obvious to have stirred the grafting reaction at the appropriate speed (e.g. 70 rpm) as taught in the art because such speeds are exemplified as suitable for grafting reactions.


Claims 1-4, 6-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable KR 2007-0024770 (herein Soo) in view of US 2012/0034467 (herein Nagasaka).
As to claims 1-2, 6-7, Soo discloses a method for preparing a graft copolymer comprising polymerizing a rubber (copolymer) in the presence of a vinyl aromatic monomer (styrene) a vinyl cyanide monomer (acrylonitrile) and a reaction solvent.  See pages 2-3.  The reaction is performed at a primary temperature between 90 and 130 o.  
Soo is silent on the specifics of the EPDM.  
Nagasaka discloses similar methods.  See abstract, paragraph 65-94 and examples.  Nagasaka discloses that the EPDM has a nonconjugated diene (such as ethylidene norbornene, see paragraph 47) in an amount of 0 to 10 wt% (exemplified as 5 wt%.  See paragraph 47.  When the amount of diene monomer is too high, appearance and weatherability are insufficient.  When the amount of diene monomer is too low, impact resistance is insufficient.  See paragraph 47.  
Therefore, it would have been obvious at the time the invention was filed to have modified the method of Soo with the diene amount of about 5 wt% as taught by Nagasaka because one would want to balance appearance and weatherability with impact resistance.  
As to claims 3-4, Soo is silent on the property.  
Nagasaka discloses that the graft ratio (calculated similarly to the degree of grafting in the specification of the instant application, see paragraph 95 of Nagasaka) is between 10 and 150 %, teaching that amounts too high causes decreased elasticity and impact, while amounts too low yields poor strength and impact.  See paragraph 95.  Further, the examples show a grafting ratio of 60%.  See paragraph 205.  
Therefore, it would have been obvious to select the appropriate amount, including amounts within the claimed range because one would want to balance elasticity, impact, strength, etc.
  As to claim 8, Soo is silent on the Mooney viscosity.  However, Nagasaka teaches that the Mooney viscosity is taught as between 15 and 45 (paragraph 48) and exemplified (paragraph 205) as 33.  Nagasaka teaches that if the Mooney viscosity is too high, flowability is insufficient for processing the polymer, however if the viscosity is too low, impact is insufficient.  Therefore, it would have been obvious to select the appropriate Mooney viscosity, including amounts within the claimed range because one would want to balance flowability and impact resistance, etc.
As to claim 9, Soo teaches that the copolymer has a weight average molecular weight of 50,000 to 500,000.  See first paragraph on page 4.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claim 10, Soo teaches that the solvent is utilized in about 10 to 45 parts (page 3, the acrylonitrile is utilized in 10 to 30 parts, the rubber (copolymer) is utilized in 
As to claims 11-12, Soo teaches adding 0.01 to 0.1 parts molecular weight regulator (preferably dodecyl mercaptan) and 0.01 to 0.1 parts initiator.  See page 3.
As to claim 13, Soo teaches a primary polymerization at 90 to 130 and a secondary polymerization at 130 to 160oC. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims considering that the amounts are taught as suitable. 
As to claim 15, Soo teaches that low gloss is necessary to diffuse reflection of sunlight in automobiles.  See page 1.  Low gloss is exemplified as e.g. 21%.  See example 2.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2007-0024770 (herein Soo) in view of US 2012/0034467 (herein Nagasaka) and US 6,333,381 (herein Asada) and US 2010/0331475 (herein Hong).
The discussion with respect to Soo and Nagasaka set-forth above is incorporated herein by reference.
As to claims 5 and 14, Soo is silent on the stirring speed of the reaction being within the claimed invention.
Asada teaches similar methods of preparing graft copolymers including acrylonitrile butadiene styrene (ABS) and acrylonitrile EPDM styrene (AES).  See col. 4, lines 50-60.Asada shows that the graft polymerization is performed at 85 rpm.  See examples.  Hong teaches similar methods of preparing graft copolymers including acrylonitrile butadiene styrene (ABS) and acrylonitrile EPDM styrene (AES).  See paragraph 67.  Asada shows that the graft polymerization is performed at 70 rpm.  See examples. 
Therefore, it would have been obvious to have stirred the grafting reaction at the appropriate speed (e.g. 70 rpm) as taught in the art because such speeds are exemplified as suitable for grafting reactions.


Response to Arguments
Applicant’s arguments with respect have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

However, upon careful consideration, one would not have been motivated to modify Sub with Soo.  The reason for particle sizes above 0.5 microns in Soo is to lower the gloss (improve matting).  However, the spirit of Soo is for high gloss compositions.  See examples and page 2 wherein it discusses low gloss as a disadvantage.  Therefore, the rejection has been withdrawn.  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764